
	
		I
		111th CONGRESS
		1st Session
		H. R. 2562
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Kind (for
			 himself, Mr. Kagen,
			 Mr. Sam Johnson of Texas, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  first-time homebuyer credit for one year for members of the Armed Services of
		  the United States serving outside the United States in 2009.
	
	
		1.Short titleThis Act may be cited as the
			 Service Members Home Ownership Act of
			 2009.
		2.Extension of
			 first-time homebuyer credit for members of the Armed Forces serving outside the
			 United States
			(a)In
			 generalSubsection (h) of
			 section 36 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 This section and inserting the following:
					
						(1)In
				generalThis
				section
						,
				and
				(2)by adding at the
			 end the following:
					
						(2)Special rules
				for members of Armed Forces outside United StatesIn the case of an individual serving on
				qualified official extended duty outside of the United States as a member of
				the Armed Forces of the United States for a period in 2009 before December 1,
				2009, of not less than 90 days—
							(A)paragraph (1)
				shall be applied by substituting December 1, 2010 for
				December 1, 2009,
							(B)subsection (f)(4)(D) shall be applied by
				substituting December 1, 2010 for December 1,
				2009, and
							(C)in lieu of
				subsection (g), in the case of a purchase of a principal residence after
				November 30, 2009, and before December 1, 2010, the taxpayer may elect to treat
				such purchase as made on December 31, 2009, for purposes of this section (other
				than subsections (c) and (f)(4)(D)).
							For
				purposes of the preceding sentence, the term qualified official extended
				duty has the meaning given such term by section
				121(d)(9)..
				(b)Coordination
			 with first-time homebuyer credit for District of
			 ColumbiaParagraph (4) of section 1400C(e) of such Code is
			 amended by inserting (December 1, 2010, in the case of a purchase
			 subject to section 36(h)(2)) after December 1, 2009.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after November 30, 2009.
			
